Exhibit 10.11

FIRST AMENDMENT AND WAIVER
TO CREDIT AGREEMENT

THIS FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “Amendment”), is made
and entered into as of October 9, 2006 (the “Effective Date”), by and among
PALACE ENTERTAINMENT HOLDINGS, INC. (“Holdings”), FESTIVAL FUN PARKS, LLC, the
other Borrowers signatory thereto (sometimes collectively referred to herein as
the “Borrowers” and individually as a “Borrower”), the other Credit Parties
signatory thereto, the Lenders party to the Credit Agreement, and GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, for itself, as a Lender,
and as Agent for the Lenders parties from time to time to the Credit Agreement
described below (“Agent”).

W I T N E S S E T H:

WHEREAS, Holdings, the Borrowers, the Lenders and the Agent are parties to that
certain Credit Agreement, dated as of April 12, 2006 (the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings given such terms in the Credit Agreement), pursuant to which the
Lenders have agreed to make certain loans and other extensions of credit to
Borrowers upon the terms and conditions set forth therein; and

WHEREAS, Holdings, Borrowers, the Lenders and the Agent desire to make certain
amendments to the Credit Agreement in accordance with, and subject to the terms
and conditions set forth in, this Amendment.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby
agree, subject to Section 6, as follows.


1.             AMENDMENTS TO THE CREDIT AGREEMENT.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AMENDMENT, THE CREDIT AGREEMENT SHALL BE AMENDED AS FOLLOWS:


(A)           SECTION 8.1(C) OF THE CREDIT AGREEMENT SHALL BE DELETED IN ITS
ENTIRETY AND SHALL BE REPLACED IN ITS ENTIRETY BY THE FOLLOWING:

(c)           Holdings or any Borrower fails or neglects to perform, keep or
observe any of the provisions of Sections 1.6 or 4.1 or any provisions set forth
in Annex C or E, and the same shall remain unremedied for three (3) Business
Days or more.


(B)           SECTION (A) OF ANNEX E TO THE CREDIT AGREEMENT SHALL BE DELETED IN
ITS ENTIRETY AND SHALL BE REPLACED IN ITS ENTIRETY BY THE FOLLOWING:


--------------------------------------------------------------------------------


(a)           Monthly Financials.  To Agent, within forty-five (45) days after
the end of the Fiscal Months for July and August in each year, financial
information regarding Holdings and its Subsidiaries, certified by the Chief
Financial Officer of Holdings, consisting of consolidated (i) unaudited balance
sheets as of the close of such Fiscal Month and the related unaudited statements
of income and cash flows for that portion of the Fiscal Year ending as of the
close of such Fiscal Month and (ii) unaudited statements of income and cash
flows for such Fiscal Month, setting forth in comparative form the unaudited
figures for the months of July and August in the prior year and the unaudited
figures contained in the Projections for such Fiscal Year, all prepared based on
GAAP fundamentals and consistent with past practices of Holdings and its
Subsidiaries but not requiring standard quarterly or year-end adjustments.  Such
financial information shall be accompanied by the certification of the Chief
Financial Officer of Holdings to Agent and Lenders that (i) such financial
information has been prepared pursuant to the normal monthly reporting
procedures of Holdings in accordance with past practices consistently applied
and fairly represents in all material respects the financial position and
results of operations of Holdings and its Subsidiaries, on a consolidated basis,
in each case as at the end of such Fiscal Month and for that portion of the
Fiscal Year then ended on a basis consistent with the prior year and (ii) any
other information presented is accurate in all material respects and that there
was no Default or Event of Default in existence as of such time or, if a Default
or Event of Default has occurred and is continuing, describing the nature
thereof and all efforts undertaken to cure such Default or Event of Default.


(C)           SECTIONS (B) AND (D) OF ANNEX E AND SECTIONS (B) AND (C) OF ANNEX
G TO THE CREDIT AGREEMENT SHALL BE AMENDED BY DELETING EACH REFERENCE TO
“BORROWERS AND THEIR SUBSIDIARIES” AND REPLACING EACH SUCH REFERENCE WITH
“HOLDINGS AND ITS SUBSIDIARIES.”


(D)           SECTIONS (B) AND (D) OF ANNEX E SHALL BE AMENDED BY DELETING EACH
REFERENCE TO “BORROWER REPRESENTATIVE” AND REPLACING SUCH REFERENCE WITH
“HOLDINGS.”


(E)           SECTION (B) OF ANNEX E IS FURTHER AMENDED BY DELETING EACH
REFERENCE TO “BORROWER” AND “BORROWERS” IN THE LAST SENTENCE OF SUCH SECTION AND
REPLACING EACH SUCH REFERENCE WITH “HOLDINGS.”


2.             WAIVER.  THE BORROWERS HAVE NOT COMPLIED WITH SECTIONS (A) AND
(B) OF ANNEX E OF THE CREDIT AGREEMENT REGARDING DELIVERY OF FINANCIAL REPORTS
FOR THE MONTH ENDED JULY 31, 2006 AND THE QUARTER ENDED JUNE 30, 2006.  THE BANK
HEREBY WAIVES AS AN EVENT OF DEFAULT BORROWERS’ NON-COMPLIANCE WITH SUCH
SECTIONS (A) AND (B) OF ANNEX E OF THE CREDIT AGREEMENT WITH RESPECT TO THE
PERIODS AND REPORTS DESCRIBED IN PRECEDING SENTENCE.  EACH OF HOLDINGS AND THE
BORROWERS ACKNOWLEDGE AND AGREE THAT ANY FAILURE TO COMPLY WITH ANNEX E OF THE
CREDIT AGREEMENT OR ANY OTHER PROVISION OF THE CREDIT AGREEMENT AS AMENDED BY
THIS AMENDMENT SHALL BE AN EVENT OF DEFAULT UNDER THE AGREEMENT.

2


--------------------------------------------------------------------------------



3.             NO OTHER AMENDMENTS OR WAIVERS.  EXCEPT FOR THE AMENDMENTS AND
WAIVERS EXPRESSLY SET FORTH AND REFERRED TO IN SECTION 1 AND SECTION 2 HEREOF,
THE CREDIT AGREEMENT SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT. 
NOTHING IN THIS AMENDMENT IS INTENDED OR SHALL BE CONSTRUED TO BE A NOVATION OF
ANY OBLIGATIONS OR ANY PART OF THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR TO AFFECT, MODIFY OR IMPAIR THE CONTINUITY OR PERFECTION OF THE
AGENT’S LIENS UNDER THE COLLATERAL DOCUMENTS.


4.             REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE LENDERS AND THE
AGENT TO ENTER INTO THIS AMENDMENT, HOLDINGS AND EACH OF THE BORROWERS HEREBY
WARRANTS, REPRESENTS AND COVENANTS TO AND WITH TO THE LENDERS AND THE AGENT
THAT: (A) HOLDINGS AND EACH OF THE BORROWERS HAS THE CORPORATE OR ORGANIZATIONAL
POWER AND AUTHORITY (I) TO ENTER INTO THIS AMENDMENT AND (II) TO DO ALL ACTS AND
THINGS AS ARE REQUIRED OR CONTEMPLATED HEREUNDER TO BE DONE, OBSERVED AND
PERFORMED BY IT; (B) THIS AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY HOLDINGS AND EACH BORROWER; (C) AFTER GIVING EFFECT TO THIS
AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AS OF
THIS DATE; AND (D) AFTER GIVING EFFECT TO THIS AMENDMENT, ALL OF THE
REPRESENTATIONS AND WARRANTIES MADE BY THE CREDIT PARTIES IN THE CREDIT
AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF
THIS AMENDMENT (EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATIONS OR WARRANTIES
EXPRESSLY REFERRED TO A SPECIFIC PRIOR DATE AND EXCEPT FOR CHANGES THEREIN
EXPRESSLY PERMITTED OR EXPRESSLY CONTEMPLATED BY THE CREDIT AGREEMENT OR THE
OTHER LOAN DOCUMENTS).  ANY BREACH IN ANY MATERIAL RESPECT BY HOLDINGS OR ANY
BORROWER OF ANY OF ITS REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN
THIS SECTION 4 SHALL BE AN EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT.


5.             RATIFICATION AND ACKNOWLEDGMENT.  EACH OF THE HOLDINGS AND
BORROWERS HEREBY RATIFIES AND REAFFIRMS EACH AND EVERY TERM, COVENANT AND
CONDITION SET FORTH IN THE CREDIT AGREEMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED OR DELIVERED BY SUCH CREDIT PARTY.


6.             WAIVER, RELEASE AND DISCLAIMER.  TO INDUCE THE LENDERS AND THE
AGENT TO ENTER INTO THIS AMENDMENT, EACH OF HOLDINGS AND THE BORROWERS HEREBY
WAIVES AND RELEASES ANY CLAIM, DEFENSE, DEMAND, ACTION OR SUIT OF ANY KIND OR
NATURE WHATSOEVER AGAINST THE LENDERS OR THE AGENT OR THEIR RESPECTIVE
AFFILIATES, AND EACH SUCH PERSONS’ RESPECTIVE OFFICERS, DIRECTORS, PARTNERS,
TRUSTEES, SHAREHOLDERS, AGENTS, ATTORNEYS, ADVISORS AND EMPLOYEES, ARISING ON OR
PRIOR TO THE DATE OF THIS AMENDMENT IN CONNECTION WITH THE CREDIT AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREUNDER, EXCEPT THAT THIS SECTION 6 SHALL NOT WAIVE OR RELEASE ANY OF THE
LENDERS’ OR AGENT’S CONTRACTUAL OBLIGATIONS UNDER THE CREDIT AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.


7.             CONDITIONS TO EFFECTIVENESS.  THE AMENDMENTS AND WAIVERS OF THE
CREDIT AGREEMENT SET FORTH IN SECTION 1 AND SECTION 2 OF THIS AMENDMENT SHALL
NOT BECOME EFFECTIVE UNLESS AND UNTIL THE AGENT HAS RECEIVED ONE OR MORE
COUNTERPARTS OF THIS AMENDMENT, DULY EXECUTED, COMPLETED AND DELIVERED BY
HOLDINGS, EACH BORROWER, THE OTHER CREDIT PARTIES, THE REQUISITE LENDERS AND THE
AGENT.


8.             REIMBURSEMENT OF EXPENSES.  THE BORROWERS HEREBY JOINTLY AND
SEVERALLY AGREE TO REIMBURSE THE AGENT ON DEMAND FOR ALL REASONABLE FEES AND
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING WITHOUT LIMITATION THE
REASONABLE AND ACTUAL FEES AND EXPENSES OF ITS

3


--------------------------------------------------------------------------------



COUNSEL) INCURRED BY THE AGENT IN CONNECTION WITH THE NEGOTIATION, DOCUMENTATION
AND CONSUMMATION OF THIS AMENDMENT AND THE OTHER DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND THE TRANSACTIONS CONTEMPLATED HEREBY.


9.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO
BE PERFORMED ENTIRELY WITHIN SAID STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.


10.           SEVERABILITY OF PROVISIONS.  ANY PROVISION OF THIS AMENDMENT WHICH
IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF OR
AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH CREDIT PARTY
HEREBY WAIVES ANY PROVISION OF LAW THAT RENDERS ANY PROVISION HEREOF PROHIBITED
OR UNENFORCEABLE IN ANY RESPECT.


11.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
SEVERAL COUNTERPARTS, ALL OF WHICH SHALL BE DEEMED TO CONSTITUTE BUT ONE
ORIGINAL AND SHALL BE BINDING UPON ALL PARTIES, THEIR SUCCESSORS AND PERMITTED
ASSIGNS.


12.           ENTIRE AGREEMENT.  THE CREDIT AGREEMENT AS AMENDED THROUGH THIS
AMENDMENT EMBODIES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RELATING TO
THE SUBJECT MATTER THEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, REPRESENTATIONS
AND UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER THEREOF.


13.           NO STRICT CONSTRUCTION.  THE PARTIES HERETO HAVE PARTICIPATED
JOINTLY IN THE NEGOTIATION AND DRAFTING OF THIS AMENDMENT.  IN THE EVENT AN
AMBIGUITY OR QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AMENDMENT SHALL
BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES HERETO AND NO PRESUMPTION OR
BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE
AUTHORSHIP OF ANY PROVISIONS OF THIS AMENDMENT.

[Signature pages follow]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this First Amendment and Waiver to
Credit Agreement to be duly executed by their respective officers or
representatives thereunto duly authorized, as of the date first above written.

HOLDINGS:

 

 

 

 

 

 

 

PALACE ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

 /s/ John A. Cora

 

Name:

 John A. Cora

 

Title:

 President & CEO

 

 

 

 

 

 

 

 

 

BORROWERS:

 

 

 

FESTIVAL FUN PARKS, LLC

 

SPLISH SPLASH AT ADVERTURELAND, INC.

 

FAMILY FUN CENTER HOLDINGS, LLC

 

SMARTPARKS — SAN JOSE, INC.

 

SMARTPARKS — RIVERSIDE, INC.

 

SMARTPARKS — SAN DIMAS, INC.

 

RAGING WATERS GROUP, INC.

 

SMARTPARKS — CAROLINA, INC.

 

SMARTPARKS — FLORIDA, INC.

 

SMARTPARKS — SILVER SPRINGS, INC.

 

PALACE MANAGEMENT COMPANY, LLC

 

 

 

 

 

 

By:

 /s/ John A. Cora

 

Name:

 John A. Cora

 

Title:

 President & CEO

 

 

 

 

AGENT:

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as a Lender and

 

as Agent

 

 

 

 

 

By:

 /s/ Jason A. Soto

 

Name:

Jason A. Soto

 

 

Its Duly Authorized Signatory

 


--------------------------------------------------------------------------------


The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.

PALACE FINANCE, INC.

 

 

 

 

 

 

 

 

 

By:

 /s/ John A. Cora

 

Name:

 John A. Cora

 

Title:

 President & CEO

 

 

 

 

 

 

 

WET ‘N WILD NEVADA, INC.

 

 

 

 

 

 

 

 

 

By:

 /s/ John A. Cora

 

Name:

 John A. Cora

 

Title:

 President & CEO

 


--------------------------------------------------------------------------------